Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2-25-22 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Moharir (US 2016/0163010).
Regarding claim 17, Moharir (Fig. 3) discloses a head-mounted display (HMD) device, comprising:
a first arm (202); and
a frame (the “front” portion of the glasses, containing the display 208) coupled to the first arm (as seen in Fig. 3), the frame comprising:
a housing (602);

a camera (204, also labeled 600 in Fig. 7 and 8, while [0028] discloses how the camera may be positioned “on the bridge” of the glasses); and
a camera cover (606) sealed within the housing (as seen in Fig. 7 and 8, the camera cover 606 is secured inside of 602 so that it cannot be removed, which the examiner interprets as reading upon the claimed “sealed”) and movable between a first position and a second position to at least partially occlude a field of view of the camera (as seen in Fig. 7, 606 blocks the camera as discussed in [0047]), and in the second position the camera cover is at least partially out of the field of view of the camera (as seen in Fig. 8, “sliding the slidable camera cover 606 to the open position, the video camera (in particular, the lens of the video camera) is exposed so that the video camera is able to acquire video” as discussed in [0048]).

Regarding claim 19, Moharir discloses a HMD device as discussed above, further comprising:
an actuator (a “small motor”) to assist moving the camera cover between the first position and the second position (“small motor moves the slidable camera cover 606 from one position to the other” as discussed in [0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth-Martinez et al. (US 2007/0269202) in view of Bala et al. (US 2017/0303790) and Ladouceur (US 2010/0159985).
Regarding claim 1, Forsyth-Martinez (Fig. 1-5) discloses a device comprising:
a support structure (including 110, 115, etc.) including a housing (110, called a “casing”);
a camera (105) carried by the support structure and sealed within the housing (as seen in Fig. 2, the camera 105 is inside the housing 110, secured inside by the lens 115, which the examiner interprets as reading upon the claimed “sealed”);
a camera cover (125) carried by the support structure (also seen in Fig. 2, carried by 110 using 135), the camera cover movable between a first position (eg. rotated to the left, called a “closed position”) and a second position (eg. rotated to the right, called an “open position”), wherein in the first position the camera cover occludes a field of view of the camera (“325 is in the closed position thereby completely covering and protecting the lens 315” as discussed in [0046] and seen in Fig. 5), and in the second position the camera cover is at least partially out of the field of view of the camera (“open position in which the camera lens is unobstructed by the lens cover” as discussed in [0015], also seen in Fig. 4); and
an actuator (340) coupled to the camera cover to move the camera cover between the first position and the second position (“mechanical control 340, i.e. a button, which when activated and deactivated, causes the lens cover 325 to rotate between the opened position and the closed position” as discussed in [0040]).
However, Forsyth-Martinez is not specifically directed towards a wearable device.
Bala (Fig. 2 and 14) discloses a wearable device (called a “head mounted device”) comprising:
a support structure (including both 202 and 1402);
a camera (302) carried by the support structure (as seen in Fig. 3, see also the similar camera 1410 in Fig. 14); and
a camera cover (1406) carried by the support structure (“The HMD can include a sleeve or cover 1406” as discussed in [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forsyth-Martinez so that the device is implemented as a wearable device as taught by Bala because a “smartphone inserted into the HMD” (discussed in [0052] of Bala) enables a user to view “augmented reality” (discussed in [0067]) hands free.
However, Forsyth-Martinez and Bala fail to teach or suggest wherein the camera cover is also sealed within the housing.
Ladouceur (Fig. 24-26) discloses a device including a support structure which includes a housing (335, see [0157] which discusses how “335 houses the camera assembly 570”), the camera (550) and the camera cover (409) sealed within the housing (as seen in Fig. 25 and 26, the sliding cover 409 is secured within the housing, which the examiner interprets as reading upon the claimed “sealed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forsyth-Martinez and Bala so the camera cover is also sealed within the housing as taught by Ladouceur because this protects the camera cover from being damaged while the camera is in use.

Regarding claim 2, Forsyth-Martinez, Bala, and Ladouceur disclose a wearable device as discussed above, and Forsyth-Martinez further discloses the device comprising a first member (410), the actuator coupled to the camera cover via the first member (as seen in Fig. 4 and 5, actuator 340 is coupled to cover 325 via 410, also discussed in [0041]).

Regarding claim 3, Forsyth-Martinez, Bala, and Ladouceur disclose a wearable device as discussed above, and Forsyth-Martinez further discloses wherein the camera cover is rotatable about a pivot (“rotate the lens cover 325 about pin 335” as discussed in [0048]).

Regarding claim 4, Forsyth-Martinez, Bala, and Ladouceur disclose a wearable device as discussed above, and Forsyth-Martinez further discloses wherein the actuator is a sliding actuator slidable along a first axis (sliding left and right along the “X” axis in Fig. 4 and 5) between a third position (340 shown in a “pushed in” position in Fig. 5) and a fourth position (340 shown in an extended position in Fig. 4), wherein in the third position the actuator holds the camera cover in the first position (as discussed above, Fig. 5 corresponds to the closed position), and in the fourth position the actuator holds the camera cover in the second position (as discussed above, Fig. 4 corresponds to the open position).

Regarding claim 5, Forsyth-Martinez, Bala, and Ladouceur disclose a wearable device as discussed above, and Forsyth-Martinez further discloses a cam (455, which is a cylindrical cam that rotates when the actuator is pressed and is used to lock the rod 415 in the correct position, see [0046]) to translate the camera cover in a direction non-parallel to the first axis when the actuator transitions between the third position and the fourth position (as the actuator transitions between the third position and the fourth position shown in Fig. 4 and 5, the camera cover 325 moves in a curved direction as it rotates about pin 335, and so does not travel parallel to the first axis in the “X” direction).

Regarding claim 6, Forsyth-Martinez, Bala, and Ladouceur disclose a wearable device as discussed above, and Forsyth-Martinez further discloses the device comprising a bias member (430) which biases the camera cover towards either the first position or the second position (spring 430 compresses when 340 is pressed as discussed in [0042], and so biases the cover in the “open position” as seen in Fig. 4).

Regarding claim 7, Forsyth-Martinez, Bala, and Ladouceur disclose a wearable device as discussed above, and Forsyth-Martinez further discloses the device comprising at least one restrain member (335) which limits a range of motion of the camera cover (the cover 325 is attached using pin 335 which limits the range of motion to a rotation about 325).

Regarding claim 10, Forsyth-Martinez, Bala, and Ladouceur disclose a wearable device as discussed above, and Forsyth-Martinez further discloses wherein the actuator comprises a mechanical actuator which is operated by mechanical force applied by a user (“actuation of button 340 by a user” as discussed in [0042]).

Regarding claim 11, Forsyth-Martinez, Bala, and Ladouceur disclose a wearable device as discussed above, and Forsyth-Martinez further discloses wherein the actuator includes a motor (“the lens cover 125 can be moved using an actuator such as an electronic motor” as discussed in [0030]).


    PNG
    media_image1.png
    300
    517
    media_image1.png
    Greyscale

Regarding claim 12, Forsyth-Martinez, Bala, and Ladouceur disclose a wearable device as discussed above, and Bala (a modified Fig. 14 included above) further discloses wherein the support structure comprises:
a first arm to be positioned on a first side of a head of a user (Arm1 shown on the left of the modified Fig. 14);
a second arm to be positioned on a second side of the head of the user opposite the first side (similar to the first arm, with only the bottom portion visible in the figures); and
a front frame (the portion directly holding mobile device 1404) coupled to the first arm and the second arm (as seen in Fig. 14), the front frame to be positioned on a front of the head of the user (while not directly discussed, the examiner takes official notice that it is obvious how an HMD such as “Samsung Gear VR” goggles, discussed in [0052], are worn on a user’s head, and that the front frame section would be positioned in the front).
It would have been obvious to one of ordinary skill in the art to combine Forsyth-Martinez, Bala, and Ladouceur for the same reasons as discussed above.

Regarding claim 13, Forsyth-Martinez, Bala, and Ladouceur disclose a wearable device as discussed above, and Bala further discloses wherein the camera (1410, which is part of 1404), the camera cover (1408), and the actuator (inside of 1404, corresponding to the actuator 205 inside of Forsyth-Martinez) are disposed on the front frame (as seen in Fig. 14, the mobile device 1404 and camera cover 1408 are both disposed on the front face of 1402).
It would have been obvious to one of ordinary skill in the art to combine Forsyth-Martinez, Bala, and Ladouceur for the same reasons as discussed above.

Regarding claim 14, Forsyth-Martinez, Bala, and Ladouceur disclose a wearable device as discussed above, and Bala further discloses wherein the camera and the camera cover are disposed on a first surface of the front frame (the “front” surface on the left side of Fig. 14, corresponding to the direction the user is facing while wearing the HMD) and the actuator is disposed on a second surface of the front frame (the “top” of the HMD, where an opening allows access to the filter wheel, similarly to the embodiment discussed in [0049] which teaches “the wheel extends through an opening 1002 to enable the wheel to be rotated,” and although Fig. 10 has the opening in a different location compared to the embodiment of Fig. 14, in both cases the opening is on the side of the device), the second surface being different from the first surface (eg. a “front” and a “top” side).
It would have been obvious to one of ordinary skill in the art to combine Forsyth-Martinez, Bala, and Ladouceur for the same reasons as discussed above.

Regarding claim 20, Forsyth-Martinez (Fig. 1) discloses a method, comprising:
receiving an input signal at an actuator (“activation of control 140” as discussed in [0037]) of a display device (eg. display of “Recent Calls” shown in Fig. 1); and
in response to the input signal, moving a camera cover (325) of the device from a first position (“When in the open position…” as discussed in [0037]) to a second position to at least partially occlude a field of view of the camera (“… activation of control 140 can cause the processor 210 to signal the actuator 205 to rotate the lens cover 135 to the closed position” as discussed in [0048]).
However, Forsyth-Martinez is not specifically directed towards a head-mounted display (HMD) device.
Bala (Fig. 2 and 14) discloses a method comprising a head-mounted display (HMD) device (“head mounted device (HMD)” discussed in [0052]), comprising:
moving a camera cover (1408, called a “filter wheel) of the HMD device from a first position to a second position (the filter wheel can be rotated, as discussed in [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forsyth-Martinez so that the method is implemented with a head-mounted display (HMD) device as taught by Bala because a “smartphone inserted into the HMD” (discussed in [0052] of Bala) enables a user to view “augmented reality” (discussed in [0067]) hands free.
However, Forsyth-Martinez and Bala fail to teach or suggest wherein the camera cover is sealed within a housing of the HMD device.
Ladouceur (Fig. 24-26) discloses a device including a housing (335, see [0157] which discusses how “335 houses the camera assembly 570”), wherein the camera cover (409) is sealed within the housing (as seen in Fig. 25 and 26, the sliding cover 409 is secured within the housing, which the examiner interprets as reading upon the claimed “sealed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forsyth-Martinez and Bala so the camera cover is sealed within a housing of the HMD device as taught by Ladouceur because this protects the camera cover from being damaged while the camera is in use.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Forsyth-Martinez, Bala, and Ladouceur as applied to claim 1 above, and further in view of Cheng (US 2013/0163083).
Regarding claim 9, Forsyth-Martinez, Bala, and Ladouceur disclose a wearable device as discussed above, however fail to teach or suggest wherein the actuator is magnetically coupled to the camera cover.
Cheng (Fig. 1 and 2) discloses a device including an actuator (31 and 32) that is magnetically coupled to the camera cover (100, as discussed in [0032], the camera cover 100 has a magnet 22 to couple to the actuator 31,32, which turn on to move the cover from a closed position to an open position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forsyth-Martinez, Bala, and Ladouceur so the actuator is magnetically coupled to the camera cover as taught by Cheng because this allows the camera cover to move only using electrical power (eg. with electromagnets as discussed in [0032]), reducing the number of moving parts required.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Forsyth-Martinez, Bala, and Ladouceur as applied to claim 1 above, and further in view of Oh et al. (US 2014/0333831).
Regarding claim 15, Forsyth-Martinez, Bala, and Ladouceur disclose a wearable device as discussed above, however fail to teach or suggest a detection circuit to determine whether the camera cover is in the first position or the second position.
Oh (Fig. 1-4) discloses a device including a detection circuit (141) to determine whether the camera cover (240) is in the first position or the second position (“141 for sensing the open/closed state of the lens cover 240” as discussed in [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forsyth-Martinez, Bala, and Ladouceur to include a detection circuit to determine whether the camera cover is in the first position or the second position as taught by Oh because this allows the device to perform different operations when the camera cover is open or closed (eg. as taught by Forsyth-Martinez, “While the lens cover 125 is in the open position, further activation(s) of control 140, where the user does not engage the control 140 for the minimum time period, can cause the camera 105 to take a picture” as discussed in [0039]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Forsyth-Martinez, Bala, Ladouceur, and Oh as applied to claim 15 above, and further in view of Cheng.
Regarding claim 16, Forsyth-Martinez, Bala, and Oh disclose a wearable device as discussed above, and Oh further discloses wherein the detection circuit comprises a magnet sensor (part of 140, called a “proximity sensor” in [0097]) to determine whether the camera cover is in the first position or the second position (“a proximity sensor sensing whether the lens cover 240 is opened or closed by sensing the approach of the lens cover magnet 245 equipped at the lens cover 240” as discussed in [0097]).
It would have been obvious to one of ordinary skill in the art to combine Forsyth-Martinez, Bala, Ladouceur, and Oh for the same reasons as discussed above.
However, Forsyth-Martinez, Bala, Ladouceur, and Oh fail to teach or suggest wherein the actuator is magnetically coupled to the camera cover.
Cheng (Fig. 1 and 2) discloses a device including an actuator (31 and 32) that is magnetically coupled to the camera cover (100, as discussed in [0032], the camera cover 100 has a magnet 22 to couple to the actuator 31,32, which turn on to move the cover from a closed position to an open position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forsyth-Martinez, Bala, Ladouceur, and Oh so the actuator is magnetically coupled to the camera cover as taught by Cheng because this allows the camera cover to move only using electrical power (eg. with electromagnets as discussed in [0032]), reducing the number of moving parts required.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moharir as applied to claim 17 above, and further in view of Adams et al. (US 9,813,100).
Regarding claim 18, Moharir discloses an HMD device as discussed above, however fails to teach or suggest wherein the camera cover is magnetically secured in one of the first position and the second position.
Adams (Fig. 1-3) discloses a device including a camera cover (216) that is magnetically secured in one of the first position and the second position (“one or more magnets are located in the portions of the articulating panel 214, at locations on the case body 120, or in combinations of these, to retain at least a portion of the articulating lens cover in the second position and covering the front facing camera lens 108” as discussed in column 7, line 66 through column 8, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moharir so the camera cover is magnetically secured as taught by Adams because this prevents the camera cover from inadvertently opening (which would reduce protection of the camera lens) or closing (which may interfere with operation of the camera).

Response to Arguments
Applicant's arguments filed 2-25-22 have been fully considered but they are not persuasive.
Regarding claim 17, the applicant argues on page 5 and 6 of the remarks that Moharir fails to teach or suggest “a camera cover sealed within the housing,” pointing out that Maharir’s slidable camera cover protrudes from body 602.  The examiner respectfully disagrees.  The term “sealed within” is broad, and for example, Oxford Languages dictionary defines sealed as “fasten or close securely” or “prevent something from escaping by closing a container or opening.” Therefore, as discussed above, Moharir properly discloses wherein the camera cover is “secured within” the housing, as the camera cover cannot escape from the housing (eg. by shaking or being moved), and the examiner interprets this as reading upon the claimed “sealed within.”
Similarly, regarding claims 1 and 20, the combination of Forsyth-Martinez, Bala, and Ladouceur disclose wherein a camera cover is sealed within a housing.  For example, the cover 409 of Ladouceur is secured within housing 335, and is not removable even when extended to the left (as in Fig. 26).
The examiner also notes that Cheng, used in the rejections of claims 9 and 16, teaches wherein the camera cover is entirely contained within the interior of the housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691